Case 3:17-cv-00183-CAB-BGS Document 872 Filed 04/12/21 PageID.40601 Page 1 of 3




 1   Juanita R. Brooks (SBN 75934) brooks@fr.com
     Roger A. Denning (SBN 228998) denning@fr.com
 2   Jason W. Wolff (SBN 215819) wolff@fr.com
 3   Michael A. Amon (SBN 226221) amon@fr.com
     K. Nicole Williams (SBN 291900) nwilliams@fr.com
 4   FISH & RICHARDSON P.C.
     12860 El Camino Real, Suite 400
 5   San Diego, CA 92130
     Tel: (858) 678-5070 / Fax: (858) 678-5099
 6
 7   Lawrence Jarvis (pro hac vice)
     FISH & RICHARDSON P.C.
 8   1180 Peachtree St., NE
     21st Floor
 9   Atlanta, GA 30309
10   Tel: (404) 891-5005 / Fax: (404) 892-5002

11   Attorneys for Plaintiff & Counter-Defendant FINJAN
     LLC
12
13
14                   IN THE UNITED STATES DISTRICT COURT

15                     SOUTHERN DISTRICT OF CALIFORNIA

16 FINJAN LLC,                               Case No. 17-cv-0183 CAB (BGS)
17                        Plaintiffs,
                                             FINJAN LLC’S NOTICE OF
18                                           MOTION AND MOTION FOR
          v.
                                             RECONSIDERATION
19
     ESET, LLC and ESET SPOL. S.R.O.,
20
                         Defendants.         PER CHAMBERS RULES, NO ORAL
21                                           ARGUMENT UNLESS SEPARATELY
                                             ORDERED BY THE COURT
22
                                             Date: May 17, 2021
23
                                             Courtroom: 15A
24                                           Judge: Hon. Cathy Ann Bencivengo
25
26 AND RELATED COUNTERCLAIMS
27
28
                                        FINJAN LLC’S NOTICE OF MOTION AND
                                             MOTION FOR RECONSIDERATION
                                                 Case No. 17-cv-0183 CAB (BGS)
Case 3:17-cv-00183-CAB-BGS Document 872 Filed 04/12/21 PageID.40602 Page 2 of 3




 1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that on May 17, 2021, or as soon thereafter as this
 3   matter may be heard by the Honorable Cathy Ann Bencivengo in Courtroom 15A, of
 4   the above-entitled Court, located at 333 West Broadway, Suite 1510, San Diego,
 5   California, 92101, Finjan LLC (“Finjan”) will and hereby does move the Court for an
 6   order granting Finjan’s Motion for Reconsideration of the Amended Order on
 7   Defendants’ Renewed Motion for Summary Judgment of Indefiniteness (Doc. No.
 8   869).
 9           This motion is based on this Notice of Motion and Motion, the following
10   Memorandum of Points and Authorities, the Declaration of K. Nicole Williams and
11   supporting exhibits, the associated Offer of Proof, the pleadings and papers on file in
12   this action, and all other papers and arguments submitted in connection with this
13   matter.
14   DATED: April 12, 2021                  Respectfully Submitted,
15                                          By:    /s/ Juanita R. Brooks
                                                  Juanita R. Brooks, brooks@fr.com
16
                                                  Roger A. Denning, denning@fr.com
17                                                Jason W. Wolff, wolff@fr.com
                                                  Michael A. Amon, amon@fr.com
18
                                                  K. Nicole Williams, nwilliams@fr.com
19                                                FISH & RICHARDSON P.C.
                                                  12860 El Camino Real, Suite 400
20
                                                  San Diego, CA 92130
21                                                Tel: (858) 678-5070
22                                                Fax: (858) 678-5099

23                                                Lawrence Jarvis (pro hac vice)
24                                                FISH & RICHARDSON P.C.
                                                  1180 Peachtree St., NE, 21st Floor
25                                                Atlanta, GA 30309
                                                  Tel: (404) 891-5005
26                                                Fax: (404) 892-5002
27                                                Attorneys for Plaintiff & Counter-
                                                  Defendant Finjan LLC
28
                                               1
                                            FINJAN LLC’S NOTICE OF MOTION AND
                                                 MOTION FOR RECONSIDERATION
                                                     Case No. 17-cv-0183 CAB (BGS)
Case 3:17-cv-00183-CAB-BGS Document 872 Filed 04/12/21 PageID.40603 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on April 12, 2021, to all counsel of record who
 4   are deemed to have consented to electronic service via the Court’s CM/ECF system
 5   per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
 6   mail, facsimile and/or overnight delivery.
 7
 8                                          /s/ Juanita R. Brooks
                                            Juanita R. Brooks
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                                           FINJAN LLC’S NOTICE OF MOTION AND
                                                MOTION FOR RECONSIDERATION
                                                    Case No. 17-cv-0183 CAB (BGS)
